DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 8/9/2022. Claims 1, 12, 13, 15 were amended, claims 11 and 17 were cancelled, and no claims were newly introduced. Accordingly claims 1-10, 12-16, and 18 are currently pending in the application.
The amendments of claims 12, 13 and 18 overcame the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA) rejection of previous office action.
Allowable Subject Matter
Claims 1-10, 12-16, and 18 are allowed over prior art of record.
Most relevant prior art of record is Kimura et al. (US 20210138848 A1) hereinafter Kimura.
Regarding claim 1, Kimura teaches A resonator apparatus (“a plurality of foamed bodies 3 is disposed in a cavity portion of the pneumatic tire 2 while being connected to each other and fixed on the rim 1 by a band-like member 5” in ¶[0020] and 3 in Fig. 1A) comprising: a resonator body configured to be mounted on a rim portion (1 in Fig. 1A) of a wheel supporting a tire (2 in Fig. 1A); a resonating portion formed on a surface of the resonator body (“plurality of foamed bodies 3” in ¶[0020]); and a strap inserting portion (4 in Fig. 1A) formed on a bottom internal surface of the resonating portion inside the resonating portion to allow a strap (“being connected to each other and fixed on the rim 1 by a band-like member 5.” in ¶[0020] and 5 in Fig. 1A) to be inserted in the strap inserting portion (“FIG. 1A illustrates a state in which the band-like member 5 is inserted into the inside of the plurality of foamed bodies 3 disposed in the tire circumferential direction in a tire cavity” in ¶[0020]), wherein the strap is inserted into the strap inserting portion to fix the resonator body to the rim portion of the wheel (“When the band-like member 5 is tightened, the plurality of foamed bodies 3 is fixed in an annular shape on the rim 1 as illustrated in FIG. 1B.” in ¶[0020]),
Kimura does not specifically disclose the apparatus further comprising wherein at least a nozzle is formed on the resonator body in a front of the resonating portion.
The following is the reason for allowance of claim 1:
Kimura alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the apparatus further comprises wherein at least a nozzle is formed on the resonator body in a front of the resonating portion, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, and 12-14, claims are allowed for their dependency on allowed claim 1.
Regarding claim 15, claim is allowed for being the wheel assembly comprising at least the same elements and performing at least the same functions performed by the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 16 and 18, claims are allowed for their dependency on allowed claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654